Exhibit 10.5

 

[date]

[Name and address]

 

Re:    ADVANCED MEDICAL OPTICS, INC. NONEMPLOYEE DIRECTOR      RESTRICTED STOCK
AGREEMENT

 

Dear             :

 

Pursuant to the terms of the Advanced Medical Optics, Inc. 2005 Incentive
Compensation Plan (the “Plan”), Advanced Medical Optics, Inc., a Delaware
corporation (the “Company”), hereby offers to grant to you the number of shares
of its Common Stock set forth in Section 2(a) below, on the terms and conditions
and subject to the restrictions set forth in the Plan and this Agreement.

 

To accept this offer, you should complete and sign the enclosed copy of this
Agreement, and return it to the Company. This Agreement contains important
information and you should read it carefully before you sign it.

 

1. Definitions. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the same meanings as in the Plan.

 

2. Basic Terms.

 

(a) The Stock. The Company hereby offers to grant to you              shares of
its Common Stock (the “Stock”).

 

(b) Price. You are not required to pay any purchase price for the Stock.

 

3. Restrictions on the Stock. Any Stock received by you pursuant to this
Agreement shall be subject to the following restrictions:

 

(a) The shares of Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered until these restrictions
lapse and are removed, and any additional requirements or restrictions contained
in this Agreement or in the Plan have been satisfied, terminated or expressly
waived by the Company in writing.

 

(b) The restrictions imposed under Paragraph (a) above shall lapse and be
removed (and all shares of the Stock shall vest) as of [Insert Vesting
Schedule].



--------------------------------------------------------------------------------

Page 2

 

(c) If your service as a director of the Company is terminated for any reason
other than death or Total Disability, all of your rights to Stock not vested at
the time of termination shall immediately terminate and all unvested Stock, if
any, shall be returned to the Company forthwith.

 

(d) If you terminate your service as a director of the Company because of death
or Total Disability, the restrictions imposed upon the Stock shall lapse and be
removed (and all shares of the Stock shall become fully vested) upon such
termination of service.

 

(e) In the event of a Change in Control, the restrictions imposed under
Paragraph (a) above upon the Stock shall lapse and be removed (and all shares of
the Stock shall become fully vested) as of the date of such Change in Control.

 

In order to enforce the foregoing restrictions, the Board may (i) require that
the certificates representing the shares of Stock remain in the physical custody
of the Company or in book entry until any or all of such restrictions expire or
have been removed, and (ii) may cause a legend or legends to be placed on the
certificates which make appropriate reference to the restrictions imposed under
the Plan.

 

4. Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, during the period prior to the lapse and removal of the restrictions
set forth in Section 3 above, except as otherwise provided herein, you shall
have all of the rights of a stockholder with respect to all of the Stock,
including without limitation the right to vote such Stock and the rights to
receive all dividends or other distributions with respect to such Stock. In
connection with the payment of such dividends or other distributions, you hereby
authorize the Company to deduct any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for your
account.

 

5. Expiration of the Restricted Term. Upon the lapse and removal of the
restrictions applicable to all or any portion of the Stock as provided in
Section 3 above the Company intends to issue to you a Form 1099, and you shall
be responsible for paying all taxes. If, however, the Company is required to
withhold for taxes, you hereby agree, with respect to such Stock, to pay to the
Company, in the form of cash or a certified or bank cashier’s check, an amount
sufficient to satisfy any taxes or other amounts required by any governmental
authority to be withheld and paid over to such authority for your account, or to
otherwise make arrangements satisfactory to the Board for the payment of such
amounts. You hereby agree that if requested by the Board, you will make
appropriate representations in a form satisfactory to the Board that such Stock
will not be sold other than (i) pursuant to an effective registration statement
under the Securities Act of 1933 or an applicable exemption from the
registration requirements of such Act and (ii) in compliance with all applicable
state securities laws and regulations.



--------------------------------------------------------------------------------

Page 3

 

6. Section 83(b) Election. If you elect, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (or any successor thereto), or
comparable provisions of any state tax law, to include any amount in your gross
income in connection with your receipt of the Stock, you hereby agree to
promptly notify the Company of such election.

 

7. Agreement Subject to Plan. This Agreement is made pursuant to all of the
provisions of the Plan, which is incorporated herein by this reference, and is
intended, and shall be interpreted in a manner, to comply therewith. Any
provision hereof which is inconsistent with the Plan shall be superseded by and
governed by this Agreement.

 

8. No Rights to Continue as a Director. Nothing in the Plan or this Agreement
shall confer upon you any right to continue as a member of the Board of
Directors of the Company or any subsidiary thereof or shall interfere with or
restrict the right of the Company or its stockholders (or of a subsidiary or its
stockholders, as the case may be) to terminate your service as a director any
time for any reason whatsoever, with or without cause.

 

9. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choices of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.

 

10. Agreement Binding on Successors. The terms of this Agreement shall be
binding upon you and upon your heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.

 

11. No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by you.

 

12. Necessary Acts. You hereby agree to perform all acts, and to execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

 

13. Invalid Provisions. If any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable laws such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid and
unenforceable provision was not contained herein.



--------------------------------------------------------------------------------

Page 4

 

14. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficient in all respects only if delivered
in person or sent via certified mail, postage prepaid, or by expedited mail
service such as Federal Express or DHL, or facsimile, addressed as follows:

 

If to you:      If to the Company:    Advanced Medical Optics, Inc.      Attn:
General Counsel      1700 E. St. Andrew Pl.      Santa Ana, CA 92705      Fax:
(714) 247-8679

 

15. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof.

 

16. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and taken together shall constitute one and
the same document.

 

18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

 

If you are in agreement with the foregoing, please fill in the information
below, sign this Agreement, and return it to the Company to the attention of the
General Counsel.

 

ADVANCED MEDICAL OPTICS, INC. By:  

 

--------------------------------------------------------------------------------

    James V. Mazzo, CEO and President

 

ACCEPTANCE



--------------------------------------------------------------------------------

Page 5

 

The undersigned hereby agrees to receive from ADVANCED MEDICAL OPTICS, INC.
                     shares of the Common Stock of the Company, and agrees to be
bound by, and to comply with, the terms and provisions of the Plan and the
foregoing Restricted Stock Agreement.

 

Dated:                     , 20    .

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print your name exactly as you wish it to appear on your Stock
Certificate. If you want the transfer agent to use an address other than the one
indicated on p. 4, provide that address to the left.)